DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Allowable Subject Matter
Claims 1-38 are allowed.
The following is an examiner’s statement of reasons for allowance:
The prior art generally discloses (see US Pub. No. 2019/0131333, FIGs. 2B-4 and 10) a pixel cell comprising a plurality of subpixels (e.g. FIG. 10), wherein each one of the plurality of subpixels includes a photodiode disposed in a semiconductor material to generate image charge in response to incident light, wherein the plurality of subpixels further includes an inner subpixel (401) laterally surrounded by a plurality of outer subpixels (403 and 405) in the semiconductor material, wherein the plurality of outer subpixels is separated into a first grouping of outer subpixels and a second grouping of outer subpixels. 
However, the prior art failed to disclose or reasonably suggest the claimed pixel cell particularly characterized by a first plurality of transfer gates disposed proximate to the inner subpixel and the first grouping of outer subpixels; a first floating diffusion disposed in the semiconductor material and coupled to receive the image charge from each one of the first grouping of outer subpixels through the first plurality of transfer gates; a second plurality of transfer gates disposed proximate to the inner subpixel and the second grouping of outer subpixels; and a second floating diffusion disposed in the semiconductor material and coupled to receive the image charge from each one of the second grouping of outer subpixels through the second plurality of transfer gates, wherein the image charge in the inner subpixel is coupled to be transferred to one of the first floating diffusion, the second floating diffusion, or both the first floating diffusion and the second floating diffusion through a respective one of the first plurality of transfer gates, one of the second plurality of transfer gates, or both said one of the first plurality of transfer gates and said one of the second plurality of transfer gates.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TUCKER J WRIGHT whose telephone number is (571)270-3234. The examiner can normally be reached 7:30am-3:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, William Kraig can be reached on (571) 272-8660. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/TUCKER J WRIGHT/Primary Examiner, Art Unit 2896